                     IN THE UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ANNIE MARTIN JACKSON,                        )              BANKRUPTCY CASE NO.:
                                             )                   18-31934
       DEBTOR.                               )              CHAPTER 13 CASE

            DEBTOR’S OBJECTION TO TRUSTEE’S NOTICE TO DISMISS

       COMES NOW, the Debtor, by and through the undersigned attorney, and objects to the
Trustee’s Notice to Dismiss. As grounds for this objection, the Debtor would show unto the
Court that she has resumed making her Chapter 13 payments to the Chapter 13 Trustee and shall
continue to do so in a timely manner in the future.

       RESPECTFULLY SUBMITTED this 13th day of August, 2021.


                                                            /s/ Christopher L. Stanfield
                                                            Christopher L. Stanfield (STA101)
                                                            BROCK & STOUT, LLC.
                                                            Post Office Drawer 311167
                                                            Enterprise, Alabama 36330
                                                            334-393-4357
                                                            334-393-0026 Facsimile
                                                            bankruptcy@brockandstoutlaw.com


                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that I have this date mailed a copy of the foregoing
upon the Bankruptcy Administrator and Sabrina McKinney, Chapter 13 Trustee, by first class
U.S. Mail, postage prepaid, or by electronic noticing in accordance with the local rules of the
Bankruptcy Court this 13th day of August, 2021.


                                                            /s/ Christopher L. Stanfield
                                                            Christopher L. Stanfield {STA101}
                                                            Attorney for Debtor




                                                 1
